Title: Official Instructions for Thomas Barclay, 13 May 1791
From: Jefferson, Thomas
To: Barclay, Thomas



Sir
Philadelphia May 13th. 1791

You are appointed by the President of the United States to go to the Court of Morocco for the purpose of obtaining from the new Emperor a recognition of our Treaty with his father. As it is thought best that you should go in some definite character, that of Consul has been adopted, and you consequently receive a Commission as Consul for the United States in the dominions of the Emperor of Morocco, which having been issued during the recess of the Senate will of course expire at the end of their next session. It has been thought best however not to insert this limitation in the Commission as being unnecessary, and it might perhaps embarrass.—Before the end of the next session of the Senate it is expected the objects of your mission will be accomplished.
Lisbon being the most convenient port of correspondence between us and Morocco, sufficient authority will be given to Col: Humphreys, Resident for the United States at that place, over funds in Amsterdam for the objects of your mission. On him therefore you will draw for the sums herein allowed, or such parts of them as shall be necessary. To that port too you had better proceed in the first  vessel which shall be going there, as it is expected you will get a ready passage from thence to Morocco.
On your arrival in Morocco sound your ground, and know how things stand at present. Your former voyage there having put you in possession of the characters through whom this may be done, who may best be used for approaching the Emperor and effecting your purpose, you are left to use your own knowledge to the best advantage.
The object being merely to obtain an acknowledgment of the Treaty, we rely that you will be able to do this, giving very moderate presents. As the amount of these will be drawn into precedent on future similar repetitions of them, it becomes important. Our distance, our seclusion from the ancient world, it’s politics and usages, our agricultural occupations and habits, our poverty, and lastly our determination to prefer war in all cases to tribute under any form and to any people whatever, will furnish you with topics for opposing and refusing high or dishonoring pretensions, to which may be added the advantages their people will derive from our commerce, and their Sovereign from the duties laid on whatever we extract from that country.
Keep us regularly informed of your proceedings and progress, by writing by every possible occasion, detailing to us particularly your conferences either private or public, and the persons with whom they are held.
We think that Francisco Chiappe has merited well of the United States by his care of their peace and interests. He has sent an account of disbursements for us amounting to 394 dollars. Do not recognise the account, because we are unwilling, by doing that, to give him a colour for presenting larger ones hereafter, for expences which it is impossible for us to scrutinize or controul. Let him understand that our laws oppose the application of public money so informally; but in your presents, treat him handsomely, so as not only to cover this demand, but go beyond it with a liberality which may fix him deeply in our interests. The place he holds near the Emperor renders his friendship peculiarly important. Let us have nothing further to do with his brothers or any other person. The money which would make one good friend, divided among several will produce no attachment.
The Emperor has intimated that he expects an Ambassador from us. Let him understand that this may be a custom of the old world, but it is not ours: that we never sent an Ambassador to any Nation.
You are to be allowed from the day of your departure till your  return 166 ⅔ dollars a month for your time and expences, adding thereto your passage money and sea stores going and coming.
Remain in your post till the 1st. of April next, and as much longer as shall be necessary to accomplish the objects of your mission, unless you should receive instructions from hence to the contrary.
With your commission you will receive a Letter to the Emperor of Morocco, a cypher and a Letter to Col: Humphreys.—I have the honor to be with great esteem Sir Your most obedient & most humble servant
